722 N.W.2d 888 (2006)
Roy WALLER, Personal Representative of the Estate of Jesse Waller, Deceased, Plaintiff-Appellee,
v.
Alan ATKINSON, D.O., and Pulmonary & Critical Care Consultants, P.C., Sparrow Health System, Inc., and David Young, Defendants-Appellants.
Docket No. 131281. COA No. 266288.
Supreme Court of Michigan.
November 1, 2006.
On order of the Court, the application for leave to appeal the April 14, 2006 order of the Court of Appeals is considered and, it appearing to this Court that the case of Washington v. Sinai Hospital of Greater Detroit (Docket No. 130641) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.